



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Pineda v. Lai,









2014 BCCA 46




Date: 20140128

Docket: CA040274

Between:

Venus Pineda

Appellant

(Plaintiff)

And

Terry Lai and Vez
Capital Corporation

Respondents

(Defendants)




Before:



The Honourable Mr. Justice Tysoe

The Honourable Mr. Justice Bennett

The Honourable Mr. Justice Goepel




On appeal from: An
order of the Supreme Court of British Columbia, dated August 30, 2012 (
Pineda
v. Lai
, 2012 BCSC 1284, Vancouver Registry S075524)

Oral Reasons for Judgment




Counsel for the Appellant:



L.J. Grenier





No one appearing on behalf of the Respondents









Place and Date of Hearing:



Vancouver, British
  Columbia

January 28, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 28, 2014








Summary:

The plaintiff made a claim
for a declaration of an interest in certain property or, alternatively, the
return of $131,000 she advanced to the individual defendant in connection with
the purchase of the property. The trial judge found the plaintiff had not proved
an oral partnership agreement and dismissed her claim. The judge did not make
any definitive findings that would justify the retention of the monies by the
defendant and did not deal with a paragraph of the statement of defence in
which the defendant stated that he had agreed to repay $125,000 of the monies
advanced to him.

Held: appeal allowed and the
plaintiffs claim to the return of the monies remitted to the trial judge for
determination. The judge erred by simply dismissing the action when he found
that no partnership agreement had been proven. He should have determined
whether there was a legal basis upon which the defendant was entitled to retain
the monies and, if so, whether there was an admission of liability to repay the
monies.

[1]

TYSOE J.A.
: This is an appeal from an order of a trial judge
dated August 30, 2012 dismissing Ms. Pinedas action for a declaration that she
was entitled to a one-half interest in a development property in New
Westminster or, alternatively, a judgment in the $131,000 aggregate amount she
advanced to Mr. Lai in connection with the property.

[2]

Both Ms. Pineda and Mr. Lai work in the real estate industry. Ms. Pineda
buys and sells houses, and she also introduces buyers and sellers for a fee.
Mr. Lai is a real estate developer and is the owner of Vez Capital Corporation
(Vez). Ms. Pineda and Mr. Lai met in late 2005 or early 2006 and became
friendly.

[3]

Ms. Pineda and Mr. Lai were together when they first saw the subject
property for sale. They subsequently entered into an arrangement in connection
with the property, and the main issue at the trial related to the nature of
their arrangement.

[4]

At the beginning of April 2006, Vez entered into a contract of purchase
and sale for the property. The purchase price was $1.5 million, with a deposit
of $150,000 payable in three instalments. The closing date was to be 180 days
following the removal of a feasibility condition precedent, but the closing
date could be extended a further 90 days upon payment of a $30,000 extension
fee.

[5]

Ms. Pineda made three payments to Mr. Lai in connection with the
property. She paid him $75,000 on April 17, 2006 and $50,000 on July 18, 2006.
In October 2006, Vez extended the closing date to January 2007, and Ms. Pineda
contributed $6,000 towards the $30,000 extension fee.

[6]

At the trial, Ms. Pineda testified that she and Mr. Lai entered into an
oral partnership agreement for the purchase and development of the property.
She said the parties were to contribute equally towards the down payment and
were to jointly finance the purchase. Vez was to take title to the property but
was to hold it in trust for the two partners, who would thereafter develop it
jointly.

[7]

Mr. Lai told a very different story in his testimony. He denied any
partnership agreement and said the arrangements between them consisted of two
options. The first option, for which Ms. Pineda paid an aggregate of $125,000,
was an option to assign the agreement of purchase and sale to another party who
would be willing to pay more than the $1.5 million purchase price. This was
known as the option to flip. Mr. Lai testified that when Ms. Pineda was unable
to locate such a party before the option to flip expired at the end of April
2006, he gave her the option to complete the purchase jointly with him and develop
the property together as a joint venture. Mr. Lai called this the option to
joint venture.

[8]

Mr. Lai testified Ms. Pineda was not able to come up with her share of
the funds needed to complete the purchase, and he found another person named
Julie Chan who wanted to be the sole owner. He said Vez completed the purchase
with funds provided by Ms. Chan, and Vez held the property in trust for her.
Mr. Lai also testified that there had been a foreclosure on the property, and
he lost all the money he had put into the property.

[9]

In their statement of defence, Mr. Lai and Vez pleaded, among other
things, the following:

25.       It was
agreed as between Lai and the Plaintiff that the Plaintiffs $125,000.00
contribution towards the deposit on the Offer to Purchase would be repaid as
follows:

(a)  $50,000.00 payable
immediately;

(b)  A
$75,000.00 reduction in the purchase price of a townhouse unit that the
Plaintiff agreed to purchase from Lai.

26.       In
accordance with the agreement to repay the sum of $125,000.00 as aforesaid, on
the instructions of the Plaintiff, Lai paid the sum of $50,000.00 to the
Plaintiffs daughter Merites Pineda.

27.       In satisfaction of the remaining
$75,000.00 due to the Plaintiff, Lai agreed to reduce the purchase price of a
townhouse at #1-8580 Cook Road, Richmond, British Columbia (the Townhouse)
which was agreed to be sold by Lais mother to Venbrig Enterprises Ltd., a
company owned by the Plaintiff.

[10]

At the trial, Mr. Lai testified that he felt sorry for Ms. Pineda and
tried to help her out after the purchase closed. He said he took a cheque in
the amount of $50,000 in favour of Ms. Pinedas daughter to Ms. Pinedas house
but did not leave it with her because some alternate arrangements were made. He
also testified that he was not very happy with the fact that Ms. Pineda was
taking the position that the $125,000 she advanced was a loan that he was
obligated to repay. Mr. Lais evidence on these points was not entirely clear 
at one point the judge remarked that he was not following Mr. Lais testimony.

[11]

In his reasons for judgment, the judge stated that Ms. Pineda sought a
one-half interest in the property or, alternatively, the return of the funds
she paid to Mr. Lai. During closing submissions, counsel for Ms. Pineda had
abandoned the relief for a declaration of an interest in the property,
presumably because it had been foreclosed upon.

[12]

The trial judge canvassed the testimony and the documentary evidence. He
said the following about Mr. Lais testimony:

[65]      The significance of
Mr. Lais evidence is that it is a plausible explanation for the monies he
received from Ms Pineda. While it is surprising and somewhat puzzling that
the option agreements about which he testified were not reduced to writing,
Mr. Lai does not bear the onus of proving these agreements on a balance of
probabilities. It seems that neither party was interested in creating a written
record of any agreement they reached.

[13]

After quoting from paras. 525 to 527 of
Sangha v. Reliance Investment
Group Ltd.
, 2011 BCSC 1324, with respect to the formation of partnerships,
the judge concluded as follows:

[67]      As already observed, proof of the partnership
agreement as alleged by Ms Pineda is particularly challenging in the
absence of documentation which might serve as evidence of the prerequisites and
essential terms of a partnership contract, and of consensus
ad idem
in
relation to them. I am unable to conclude, on the evidence tendered at trial,
that Ms Pineda has overcome this challenge.

[68]      Ms Pinedas
testimony was not plausible in many respects. There may have been language and
cultural barriers which compromised it. Regardless of the reasons for its
weaknesses, I am not satisfied that it was sufficiently compelling to prove the
existence of the oral partnership agreement alleged. I do not think
Ms Pineda was deliberately deceitful in her testimony. I am satisfied that
she honestly believed that she and Mr. Lai had the partnership agreement
she alleged; however, such belief is not enough.

[14]

The judge then dismissed Ms. Pinedas claim with no further discussion
of the basis on which Mr. Lai was entitled to retain the funds advanced by her.
Nor did the judge discuss para. 25 of the statement of defence.

[15]

On appeal, Ms. Pineda does not take issue with the judges finding that
she failed to prove a partnership agreement, and her submissions are restricted
to the claim that the monies she advanced to Mr. Lai be returned to her. She
says the judge made legal errors in finding that there was an option to flip
and an option to joint venture, and erred in failing to give effect to the
admission in the statement of defence that there was an agreement for the sum
of $125,000 to be repaid to her. She seeks judgment against Mr. Lai in the
amount of $131,000 or, alternatively, $125,000.

[16]

Although no appearance was made on behalf of Mr. Lai at the hearing of
the appeal, we have had the benefit of his factum prepared by counsel prior to
his withdrawal, and we are satisfied notice of the hearing was sent to his
address for delivery. In the factum, Mr. Lai says the judge did not make any
finding that there was an option to flip or an option to joint venture, and it
is not necessary to determine what agreement the parties actually made because
Ms. Pineda failed to meet the burden of proving her case. He also says para. 25
of the statement of defence did not constitute an admission of liability on his
part.

[17]

In my opinion, having found that there was no partnership agreement, the
judge erred in failing to deal with the issue of whether the funds should
nevertheless be returned to Ms. Pineda. After concluding that she had not
proved a partnership agreement, he simply dismissed her action. However, if
there was no partnership agreement, it is my view that it was necessary for the
judge to have determined whether there was a legal basis upon which Mr. Lai was
entitled to retain the monies paid to him by Ms. Pineda and, if so, whether
there was an admission of liability to repay $125,000 of the monies.

[18]

In his closing submissions, counsel for Ms. Pineda made reference to
para. 25 of the statement of defence, and both counsel made submissions with
respect to the evidence relating to that issue. In addition, counsel for Mr.
Lai posed the question in his closing submissions of why Mr. Lai should keep
the $125,000 if Ms. Pineda did not get any pecuniary benefit from it. He
answered his question by submitting she received consideration in the form of
the option to flip and the option to joint venture. In his reasons for
judgment, however, the judge did not deal with para. 25 of the statement of
defence, nor, in my view, did he answer the question posed by counsel for Mr.
Lai.

[19]

On my reading of the reasons for judgment, the judge did not make a
definitive finding that there was an option to flip or an option to joint
venture. At para. 65 of the reasons, he commented that Mr. Lais evidence was a
plausible explanation for the monies he received, but it appears he did not
believe it to be necessary to make any findings of fact with respect to the
agreement made by the parties other than finding that no partnership had been
formed. We do not know what findings of fact he would have made had he
considered it necessary to make additional findings.

[20]

Although the burden of proof was on Ms. Pineda, she did prove that she
advanced an aggregate of $131,000 to Mr. Lai and that the funds were not
returned to her. In the absence of a legal basis entitling Mr. Lai to retain
the funds, it seems to me that she has proven all the necessary facts to
support a claim for the return of the monies.

[21]

Counsel has urged us to decide Ms. Pinedas claim to the monies on this
appeal. Although the additional expense of a further hearing before the trial
judge is regrettable, it is my view that Ms. Pinedas claim for the return of
her monies cannot be fully determined without further findings of fact that the
judge is in the preferred position to make.

[22]

I would allow the appeal, set aside the August 30, 2012 order and
replace it with an order dismissing Ms. Pinedas claim for a declaration she is
entitled to a one-half interest in the subject property, and remit Ms. Pinedas
alternate claim to the trial judge for determination.

[23]

BENNETT J.A.
: I agree.

[24]

GOEPEL J.A.
: I agree.

[25]

TYSOE J.A.
: The appeal is allowed. The order of August 30, 3012,
is set aside and replaced with an order dismissing Ms. Pinedas claim for a
declaration she is entitled to one-half interest in the property. Ms. Pinedas
alternate claim is remitted to the trial judge for determination.

The
Honourable Mr. Justice Tysoe


